DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.


Claim Objections
The objection to Claim 17 is objected to because of the following informalities:  Claim 17 contains the limitation “the planar area of display panel” in both the third and fifth line of the claim language.  The examiner notes that this limitation should read “the planar area of the display panel.”  The examiner believes this to be a typo and the claims will be treated as such.  Appropriate correction is required.
Regarding the first argument, in which the applicant asserts that the applicant has adopted the examiner’s assertion over the Objection of Claim 17.  The examiner notes that the above limitation appears in both lines 3 and 5 of the instant claim.  While the applicant fixed the problem in the fifth line, the problem in the third line persists.  Therefore, the Office is unmoved and the objection remains.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the limitation “wherein the one of the one or more inner layers and the another one of the one or more inner layers are the same” is withdrawn in light of the cancellation of Claim 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 11 – 14, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (U.S. PG Pub 2006/0214599) in view of Tokoro (U.S. PG Pub 2008/0238585).

Regarding Claim 1, Ogawa teach an electronic device comprising: 
a housing (Figure 1, Element not labeled, but is the housing of the set (Element 10).  Paragraph 40) including: a side member (Figure 1, Element not labeled, but is the housing of the set (Element 10), Sub-Element Side.  Paragraph 40)
a display panel (Figure 1, Element 11.  Paragraph 40) disposed in at least a portion of the housing (Figure 1, Element not labeled, but is the housing of the set (Element 10).  Paragraph 40); 
a first connector (Figure 1, Elements Vset1, Ve, and Vscan.  Paragraph 42) electrically connected to at least a portion of one end of the display panel (Figure 1, Element 11.  Paragraph 40); 
a display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit electrically connected to (Seen in Figure 1) the display panel (Figure 1, Element 11.  Paragraph 40) and the first connector (Figure 1, Elements Vset1, Ve, and Vscan.  Paragraph 42); 
a second board (Figure 1, Element 20, Paragraph 42); and 
a power regulator (Figure 1, Element 30.  Paragraph 52) mounted on the second board (Figure 1, Element 20, Paragraph 42) and electrically connected to the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit through a transmission path (Figure 1, Elements Vset1, Ve, and Vscan.  Paragraph 42), 
wherein the power regulator (Figure 1, Element 30.  Paragraph 52) supplies power to the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit through the first connector (Figure 1, Elements Vset1, Ve, and Vscan.  Paragraph 42) such that the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit generates a gray scale voltage (Paragraph 41.  Ogawa discloses displaying pictures or video.  In order to display a picture, different voltage levels will have to be displayed.), and 
wherein the first connector (Figure 1, Elements Vset1, Ve, and Vscan.  Paragraph 42) is between (Seen in Figure 1) the second board (Figure 1, Element 20, Paragraph 42) and the display panel (Figure 1, Element 11.  Paragraph 40).
Ogawa is silent with regards to the first connector is the first board including a first layer, a second layer, and a plurality of inner layers disposed between the first layer and the second layer, wherein the first layer, the plurality of inner layers, and the second layer are stacked in a vertical direction; and wherein the transmission path starts at an edge of the plurality of inner layers, passes through at least two inner layers of the plurality of inner layers, and ends at an edge of another one of the plurality of inner layers.
Tokoro teaches the first connector is the first board (Figure 1, Element 25.  Paragraph 52) including a first layer (Figure 1, Element 2.  Paragraph 55), a second layer (Figure 1, Element 6.  Paragraph 55), and a plurality of inner layers (Figure 1, Elements 3 – 5.  Paragraph 55) disposed between (Seen in Figure 1) the first layer (Figure 1, Element 2.  Paragraph 55) and the second layer (Figure 1, Element 6.  Paragraph 55), wherein the first layer (Figure 1, Element 2.  Paragraph 55), the plurality of inner layers (Figure 1, Elements 3 – 5.  Paragraph 55), and the second layer (Figure 1, Element 6.  Paragraph 55) are stacked in a vertical direction (Seen in Figure 1); and wherein the transmission path (Seen in Figure 1) starts at an edge (Figure 1, Element 3.  Paragraph 55) of the plurality of inner layers (Figure 1, Elements 3 – 5.  Paragraph 55), passes through (Figure 1, Elements 4 – 4a.  Paragraph 55) at least two inner layers of the plurality of inner layers (Figure 1, Elements 3 – 5.  Paragraph 55), and ends at an edge (Figure 1, Element 3a.  Paragraph 55) of another one of the one or more inner layers.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the substrate wire signals Tokoro.  The motivation to modify the teachings of Ogawa with the teachings of Tokoro is to provide a high-quality signal transmission and obtaining an operating margin for electronic components to be mounted, as taught by Tokoro (Paragraph 73).

Regarding Claim 2, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa teaches wherein the power regulator (Figure 1, Element 30.  Paragraph 52) supplies the power to the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit; the first side of the wiring is the power regulator (Figure 1, Element 30.  Paragraph 52); the second side of the wiring is the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit; such that the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit generates the gray scale voltage.
Ogawa is silent with regards to wherein the plurality of inner layers include a first inner layer and a second inner layer, and the first side of the wiring is connected to the second side of the wiring through the first inner layer in at least an area of the first board and through the second inner layer in another area different from the at least the area.
Tokoro teaches wherein the plurality of inner layers (Figure 1, Elements 3 – 5.  Paragraph 55) include a first inner layer (Figure 1, Elements 3 and 4a.  Paragraph 55) and a second inner layer (Figure 1, Elements 4 and 3a.  Paragraph 55), and the first side (Figure 1, Element not labeled, but is the left side) of the wiring is connected to the second side (Figure 1, Element not labeled, but is the right side) of the wiring through the first inner layer (Figure 1, Elements 3 and 4a.  Paragraph 55) in at least an area (Figure 1, Element not labeled, but is the left side) of the first board (Figure 1, Element 25.  Paragraph 52) and through the second inner layer (Figure 1, Elements 4 and 3a.  Paragraph 55) in another area (Figure 1, Element not labeled, but is the right side) different from the at least the area.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the substrate wire signals Tokoro.  The motivation to modify the teachings of Ogawa with the teachings of Tokoro is to provide a high-quality signal transmission and obtaining an operating margin for electronic components to be mounted, as taught by Tokoro (Paragraph 73).

Regarding Claim 3, Ogawa in view of Tokoro teach the electronic device of claim 2 (See Above).  Ogawa teaches the second side of the wiring is the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit.
Ogawa is silent with regard to wherein the second inner layer extends toward the second side of the wiring, wherein at least a portion extending from the second inner layer is connected to the second side of the wiring, and wherein the another area different from the at least an area includes the area extending from the second inner layer.
Tokoro teaches wherein the second inner layer (Figure 1, Elements 4 and 3a.  Paragraph 55) extends toward the second side (Figure 1, Element not labeled, but is the right side) of the wiring, 
wherein at least a portion extending from the second inner layer (Figure 1, Elements 4 and 3a.  Paragraph 55) is connected to the second side (Figure 1, Element not labeled, but is the right side) of the wiring, and 
wherein the another area (Figure 1, Element not labeled, but is the right side) different from the at least an area includes the area extending from the second inner layer (Figure 1, Elements 4 and 3a.  Paragraph 55).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the substrate wire signals Tokoro.  The motivation to modify the teachings of Ogawa with the teachings of Tokoro is to provide a high-quality signal transmission and obtaining an operating margin for electronic components to be mounted, as taught by Tokoro (Paragraph 73).

Regarding Claim 5, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa is silent with regards to wherein at least one inner layer of the plurality of inner layers has a thickness in a specified range, which is thinner than a thickness of the first layer or the second layer.
Tokoro teaches wherein the at least one inner layer (Figure 1, Elements 3 – 5.  Paragraph 55) of the plurality of inner layers has a width in a specified range, which is thinner than (Figure 1.  Paragraph 62) a thickness of the first layer or the second layer (Figure 1, Element 6.  Paragraph 55).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the substrate wire signals Tokoro.  The motivation to modify the teachings of Ogawa with the teachings of Tokoro is to provide a high-quality signal transmission and obtaining an operating margin for electronic components to be mounted, as taught by Tokoro (Paragraph 73).

Regarding Claim 11, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa teaches wherein an electrical overstress (Element Overcurrent.  Paragraph 56) occurring in the power supplied from the power regulator (Figure 1, Element 30.  Paragraph 52) to the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit is measured at a value in a specified range or less (Paragraph 56.  Ogawa discloses that if an overcurrent is sensed, then the transistor T4 will reduce the voltage of the MOSFET M1 which will act as a “limiting transistor.”  The “limited” amount will be deemed as meeting the “specified range or less.”).

Regarding Claim 12, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa teaches further comprising: 
an antenna element (Figure 1, Element 60.  Paragraph 41) including at least a portion of the side member (Figure 1, Element not labeled, but is the housing of the set (Element 10), Sub-Element Side.  Paragraph 40); and 
a wireless communication circuit (Figure 1, Element 14.  Paragraph 41) electrically connected to the antenna element (Figure 1, Element 60.  Paragraph 41).

Regarding Claim 13, Ogawa in view of Tokoro teach the electronic device of claim 12 (See Above).  Ogawa teaches wherein the wireless communication circuit (Figure 1, Element 14.  Paragraph 41) is configured to feed power to the antenna element (Figure 1, Element 60.  Paragraph 41) and transmit and receive a signal in a specified frequency band (Paragraph 40) by using an electric path formed through the antenna element (Figure 1, Element 60.  Paragraph 41).

Regarding Claim 14, Ogawa in view of Tokoro teach the electronic device of claim 13 (See Above).  Ogawa teaches wherein electromagnetic interference between the antenna element (Figure 1, Element 60.  Paragraph 41) and the first connector (Figure 1, Elements Vset1, Ve, and Vscan.  Paragraph 42) is equal to or less than a specified level (The examiner notes that the interference has to be less than a critical level in order for the invention of Ogawa to function properly.  This critical level will be the specified level.).
Ogawa is silent with regards to the first connector is the first board.
Tokoro teaches the first connector is the first board (Figure 1, Element 25.  Paragraph 52).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the substrate wire signals Tokoro.  The motivation to modify the teachings of Ogawa with the teachings of Tokoro is to provide a high-quality signal transmission and obtaining an operating margin for electronic components to be mounted, as taught by Tokoro (Paragraph 73).

Regarding Claim 18, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa teaches wherein the transmission path passes through the at least two inner layers and does not pass through the first layer and the second layer.
Tokoro teaches wherein the transmission path (Seen in Figure 1) passes through the at least two inner layers (Figure 1, Elements 3 – 5.  Paragraph 55) and does not pass through the first layer (Figure 1, Element 2.  Paragraph 55) and the second layer (Figure 1, Element 6.  Paragraph 55).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the substrate wire signals Tokoro.  The motivation to modify the teachings of Ogawa with the teachings of Tokoro is to provide a high-quality signal transmission and obtaining an operating margin for electronic components to be mounted, as taught by Tokoro (Paragraph 73).

Regarding Claim 19, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa is silent with regards to wherein the edge of one of the plurality of inner layers is parallel to the edge of another one of the plurality of inner layers.
Tokoro teaches wherein the edge of one of the plurality of inner layers (Figure 1, Elements 3 – 5.  Paragraph 55) is parallel to (Seen in Figures 1 and 2) the edge of another one of the plurality of inner layers (Figure 1, Elements 3 – 5.  Paragraph 55).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the substrate wire signals Tokoro.  The motivation to modify the teachings of Ogawa with the teachings of Tokoro is to provide a high-quality signal transmission and obtaining an operating margin for electronic components to be mounted, as taught by Tokoro (Paragraph 73).

Regarding Claim 20, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa is silent with regards to wherein the at least two inner layers includes at least one other one of the plurality of inner layers.
Tokoro teaches wherein the at least two inner layers (Figure 1, Elements 3 – 5.  Paragraph 55) includes at least one other (Paragraph 75) one of the plurality of inner layers (Figure 1, Elements 3 – 5.  Paragraph 55).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the substrate wire signals Tokoro.  The motivation to modify the teachings of Ogawa with the teachings of Tokoro is to provide a high-quality signal transmission and obtaining an operating margin for electronic components to be mounted, as taught by Tokoro (Paragraph 73).


Claims 4, 7, 9 – 10, and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (U.S. PG Pub 2006/0214599) in view of Tokoro (U.S. PG Pub 2008/0238585) in view of Franklin et al. (U.S. PG Pub 2014/0092034).

Regarding Claim 4, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa is silent with regards to wherein the display panel includes at least one bent area, and wherein the display driver integrated circuit is arranged in an area specified among areas between the at least one bent area and the first board.
Franklin et al. teach wherein the display panel (Figure 1, Element 10.  Paragraph 25) includes at least one bent area (Figure 8, Element 64.  Paragraph 65), and wherein the display driver integrated circuit (Figure 6, Element 62.  Paragraph 68) is arranged in an area (Figure 6, Element 82.  Paragraph 52) specified among areas between the at least one bent area (Figure 8, Element 64.  Paragraph 65) and the first board (Figures 6 – 8, Element 66.  Paragraph 51).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the substrate wire signals Tokoro with the flexible printed circuit board of Franklin et al.  The motivation to modify the teachings of Ogawa and Tokoro with the teachings of Franklin et al. is to prevent light and/or electromagnetic leakage, as taught by Franklin et al. (Paragraph 8).

Regarding Claim 7, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa is silent with regards to wherein the first board includes a flexible printed circuit board.
Franklin et al. teach wherein the first board (Figures 6 – 8, Element 66.  Paragraph 51) includes a flexible printed circuit board (Figure 8, Element 64.  Paragraph 65).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the substrate wire signals Tokoro with the flexible printed circuit board of Franklin et al.  The motivation to modify the teachings of Ogawa and Tokoro with the teachings of Franklin et al. is to prevent light and/or electromagnetic leakage, as taught by Franklin et al. (Paragraph 8).

Regarding Claim 9, Ogawa in view of Tokoro in view of Franklin et al. teach the electronic device of claim 1 (See Above).  Ogawa is silent with regards to further comprising a connector connecting the power management unit and the first board.
Franklin et al. teach further comprising a connector (Figure 8, Element 116.  Paragraph 74) connecting the power management unit (Figure 4, Element 29.  Paragraph 34 and Figures 6 – 8, Element 68.  Paragraph 51) and the first board (Figures 6 – 8, Element 66.  Paragraph 51).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the substrate wire signals Tokoro with the flexible printed circuit board of Franklin et al.  The motivation to modify the teachings of Ogawa and Tokoro with the teachings of Franklin et al. is to prevent light and/or electromagnetic leakage, as taught by Franklin et al. (Paragraph 8).

Regarding Claim 10, Ogawa in view of Tokoro in view of Franklin et al. teach the electronic device of claim 1 (See Above).  Ogawa is silent with regards to wherein electromagnetic interference occurring in at least a portion of the second board is measured in the at least one inner layer at a specified value or less.
Franklin et al. teach wherein electromagnetic interference (Paragraph 75) occurring in at least a portion of the second board (Figure 8, Element 108.  Paragraph 65) is measured in the at least one inner layer (Figures 6 – 8, Elements 66 and 68.  Paragraph 51) at a specified value or less (Paragraph 75).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the substrate wire signals Tokoro with the flexible printed circuit board of Franklin et al.  The motivation to modify the teachings of Ogawa and Tokoro with the teachings of Franklin et al. is to prevent light and/or electromagnetic leakage, as taught by Franklin et al. (Paragraph 8).

Regarding Claim 16, Ogawa in view of Tokoro teach the electronic device of claim 1 (See Above).  Ogawa teaches wherein the another one of the plurality of inner layers comprises a protruding portion that protrudes from all of other ones of the plurality of inner layers, the first layer, and the second layer.
Franklin et al. teach wherein the another one (Figure 8, Element 64.  Paragraph 65) of the plurality of inner layers (Figure 8, Elements 66 and 31.  Paragraphs 65 – 66) comprises a protruding portion (Figure 8, Element 64, Sub-Element not labeled, but is the part of the board that overlaps the display layer (Element 46).  Paragraph 65) that protrudes from all of other ones (Figure 8, Elements 31.  Paragraph 67) of the plurality of inner layers (Figure 8, Elements 66 and 31.  Paragraphs 65 – 66), the first layer (Figure 8, Element 31, Sub-Element not labeled, but is the top layer labeled 31.  Paragraph 67), and the second layer (Figure 8, Element 31, Sub-Element not labeled, but is the bottom layer labeled 31.  Paragraph 67).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the substrate wire signals Tokoro with the flexible printed circuit board of Franklin et al.  The motivation to modify the teachings of Ogawa and Tokoro with the teachings of Franklin et al. is to prevent light and/or electromagnetic leakage, as taught by Franklin et al. (Paragraph 8).

Regarding Claim 17, Ogawa in view of Tokoro in view of Franklin et al. teach the electronic device of claim 16 (See Above).  Ogawa teaches wherein the display panel includes a planar area connected to the first board, wherein at least a portion of the protruding portion overlaps the planar area of display panel, and wherein the first layer and the second layer do not overlap the planar area of the display panel.
Franklin et al. teach wherein the display panel (Figure 8, Element 46.  Paragraph 73) includes a planar area (Figure 8, Element 46, Sub-Element not labeled, but is the portion of layer 46 that overlaps with the flexible circuit (Element 64).  Paragraph 73) connected to the first board (Figures 6 – 8, Element 66.  Paragraph 51), wherein at least a portion of the protruding portion (Figure 8, Element 64, Sub-Element not labeled, but is the part of the board that overlaps the display layer (Element 46).  Paragraph 65) overlaps (Seen in Figure 8) the planar area (Figure 8, Element 46, Sub-Element not labeled, but is the portion of layer 46 that overlaps with the flexible circuit (Element 64).  Paragraph 73) of display panel (Figure 8, Element 46.  Paragraph 73), and wherein the first layer (Figure 8, Element 31, Sub-Element not labeled, but is the top layer labeled 31.  Paragraph 67) and the second layer (Figure 8, Element 31, Sub-Element not labeled, but is the bottom layer labeled 31.  Paragraph 67) do not overlap (Seen in Figure 8) the planar area (Figure 8, Element 46, Sub-Element not labeled, but is the portion of layer 46 that overlaps with the flexible circuit (Element 64).  Paragraph 73) of the display panel (Figure 8, Element 46.  Paragraph 73).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the substrate wire signals Tokoro with the flexible printed circuit board of Franklin et al.  The motivation to modify the teachings of Ogawa and Tokoro with the teachings of Franklin et al. is to prevent light and/or electromagnetic leakage, as taught by Franklin et al. (Paragraph 8).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (U.S. PG Pub 2006/0214599) in view of Tokoro (U.S. PG Pub 2008/0238585) in view of Philman et al. (U.S. PG Pub 2017/0290158).

Regarding Claim 6, Ogawa in view of Tokoro teach the electronic device of claim 5 (See Above).  Ogawa is silent with regards to wherein the at least one inner layer has a width in a specified range, which is wider than a width of the first layer or the second layer.
Philman et al. teach wherein the at least one inner layer (Figure 2C, Elements 202 and 204, Sub-elements not labeled, but are seen as the horizontal layers.  Paragraphs 30 – 32) has a width in a specified range (Seen in Figure 2C), which is wider than (Seen in Figure 2C) a width of the first layer or the second layer (Figure 2C, Element 204, Sub-element labeled as 235.  Paragraph 31).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the substrate wire signals Tokoro with the teachings of the power supply substrate of Philman et al.  The motivation to modify the teachings of Ogawa and Tokoro with the teachings of Philman et al. is to reduce cost and improve signal trace routing on the PCB, as taught by Philman et al. (Paragraph 26).


Response to Arguments
Regarding the first argument, in which the applicant asserts that the applicant has adopted the examiner’s assertion over the Objection of Claim 17.  Please see Paragraph 4 (Above) of the instant Office Action.  The Office is unmoved by the applicant’s argument and the objection is maintained.
Regarding the second argument, in which the applicant asserts that Tokoro fails to teach at least “…wherein the transmission path starts at an edge of one of the plurality of inner layers, passes through at least two inner layers of the plurality of inner layers, and ends at an edge of another one of the plurality of inner layers…” of Claim 1.  The applicant argues that ground layers 3 and 3a of Tokoro are open (cannot transmit signals) and thus cannot correspond to the inner layers of the present application that supply power.  The applicant further argues that since some of the wiring layers 4 and 5 are omitted, a POSITA cannot derive a connection relationship of wiring layers 4 and 5 of Tokoro.  The examiner respectfully disagrees with the applicant’s assertion.  
The examiner firstly notes that ground layers 3 and 3a of Tokoro transfer a ground signal and while they cannot be used to transmit both the ground signal and additional signals, the layers themselves can transmit signals as ground is rerouted to another layer.  As is shown in Figure 1 of Tokoro.  The examiner further notes that even if the applicant’s assumption that the ground layers 3 and 3a cannot transmit a signal were true, that still does not disqualify them from being inner layers.  There is no limitation in any claim that requires all inner layers to carry any particular signal, or any signal at all for that matter, in order to be considered an inner layer.  The examiner lastly notes in Figure 1 of Tokoro, that both ground layers 3 and 3a contain other signals on opposite sides of the figure (e.g., 3 GND LAYER is in the same physical layer as 4a WIRING LAYER).
The examiner further disagrees with the applicant’s assertion that a POSITA cannot derive a connection relationship of wiring layers 4 and 5.  Tokoro discloses “Referring FIGS. 1 and 2, the substrate 25 includes a cover layer 2, a ground (GND) layer 3, the wiring layer 4, the wiring layer 5, and a ground (GND) layer 6. The wiring layer 4a may be formed on the same layer as the GND layer 3. A ground (GND) layer 3a may be formed on the same layer as the wiring layer 4.  The substrate 25 includes a pair of wirings, each of which may be the wiring 7a and the wiring 8a. The wiring 7a reaches to the wiring layer 5 via the through hole 17. The wiring 8a reaches to the wiring layer 4, which may be a different layer than the wiring layer 5, via the through hole 17 (Paragraphs 55 – 56.  Emphasis Added).”  Tokoro further discloses “In other words, the wiring 7a, which may be formed on the wiring layer 4, may be transferred to an other wiring layer (e.g., the wiring layer 4a), via the through hole 19 formed internally in the substrate 25. The wiring 7b and the wiring 8b may be formed in a second region of an other part of the first region of the substrate 25. A pair of GND lines are formed in the GND layer 3 and the GND layer 6 in the first region. In the second region, one of the pair of GND lines may be formed on a GND layer 3a.  In other words, the GND layer 3 is transferred to the GND layer 3a via a through hole (not shown in FIG. 1) in the second region. The through hole 19 may be formed half-through internally in the substrate so as not to become a stub (branch) which influences reflection of a signal (Paragraphs 59 – 60.  Emphasis Added).”  It is clear from Figures 1 and 2 and the corresponding description that the wiring layers are the wiring layers and they are connected to signals from the LSI through vias (referred to as through holes).  The Office is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are considered moot in light of the above rejection and/or the response to the first and/or second arguments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (U.S. PG Pub 2010/0165585) discloses a power regulator that is connected to wirings in different layers.
Kim et al. (U.S. PG Pub 2013/0021739) discloses a voltage regulator that is connected to a multi-layered printed circuit board.
Chen et al. (U.S. PG Pub 2016/0342724) discloses a power bias connected to a multi-layered printed circuit board.
Park et al. (U.S. PG Pub 2020/0053868) discloses a common assignee invention that is similar in nature to the instant invention, but is not applicable as prior art in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625